                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 6, 2020


   BY ECF
   The Honorable Ronnie Abrams
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                 Re:     United States v. Jesus Wilfredo Encarnacion, 19 Cr. 118 (RA)

   Dear Judge Abrams:

          The Government writes on behalf of the parties to respectfully request an adjournment of
   the sentencing of the defendant, Jesus Wilfredo Encarnacion, which is currently scheduled for
   April 24, 2020, in light of the COVID-19 pandemic. We respectfully propose an adjournment of
   approximately 30 days for the sentencing and all related deadlines. Defense counsel, Sarah
   Baumgartel, Esq., joins in this request.


Application granted. The sentence is                  Respectfully submitted,
adjourned to June 12, 2020 at 2:30 p.m.
                                                      GEOFFREY S. BERMAN
SO ORDERED.                                           United States Attorney

                                              By:     /s/ Kimberly J. Ravener
_____________________________                         David W. Denton, Jr.
Ronnie Abrams, U.S.D.J.                               Kimberly J. Ravener
April 6, 2020                                         Assistant United States Attorneys
                                                      (212) 637-2744/-2358


   cc: Sarah Baumgartel, Esq.




                                                 1
